Title: To John Adams from Louisa Catherine Johnson Adams, 22 January 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					(Private)
					22 Jan-13 Feb 1819
				
				Jany. 22 Still in bed not allowed to rise in consequence of the faint turn’s which still harrass my frame—The Dr made an attempt to bleed me, but the blood would not flow—and after opening two veins he abandoned the attempt—grew better towards noon—Col Johnson concluded his speech—Mrs. Smith passed the day with me and nursed me most affectionately—Mr Adams went to a Ball at Mr Pleasanton’s Gales’s he having first dined at Mr Pleasanton’s received a charming Letter from Charles, which did more for me than all the medicines in the world—Mr Smith sat with me a short time—23 Still confined to my bed, the Dr. will not release me yet but still insists upon quiet and great care. Congress sat and Col Talmadge spoke—Somebody had the cruelty to inform him that the news had just arrived of the death of one of his children, which overcame him so much  he could of course not go on with his speech—It was a sore disappointment to the house as much was expected from him—Mr. Starr’s made a most violent attack upon Mr. A’s Letter—Mrs. Smith passed the day with me—Genl Jackson arrived this morning—Mr. A—— met him at the Presidents and is much pleased with his countenance and manner—The Genl. had been to visit him with all his Staff before he went to the President24 Passed a very restless and feverish night, but towards morning fell asleep and awoke quite refreshed. Intended getting up but my inexorable Dr would not permit it, and I was obliged to give up the point—I have been so well nursed that I fear the people here will think I have been playing false, as they almost make it a crime in Mrs. Monroe to look as well as she does after her severe attacks—Read prayers—Mr. Adams paid visits—It had been reported that Mr Jefferson disapproved the policy of the Administration and particularly the Letter of Mr Adams to Mr. Erving—He however had the pleasure of seeing a Letter from that Gentleman in which he not only expresses the fullest approbation, but recommends it should immediately be translated into French, and copies sent to be published in different parts of Europe, as they are without exception the ablest State papers he ever read—including the one of Novr. to Mr Onis—Thus this fact is ascertained and another cabal refuted—They now have recourse to Mr Madison who is however very well known to be with the administration; and when they have discovered this secret, I suppose they will be modest enough to require of you to come out and condemn your Son—Evening alone—25 Passed an excellent night and waked for the first time without fever and quite well—Received a Letter from Mr. Pope saying that he shall not be able to come on and make his promised visit—How strangely is a woman’s mind constituted! At the Presidents on Wednesday night when  I was sick & suffering I cast my heavy eyes round the splendid room’s, & as the gay throng pressed by me, I thought I could exclaim with Solomon “that all was vanity and vexation of spirit” and now when health has returned, I exclaim if all is vanity there is much of real good and much of joy in this transitory world—Solomon surely made this exclamation when a satiated appetite had produced disgust, and when the good things of this world which he possessed in such immense abundance, had cloyed his imagination—True wisdom must teach us to appreciate justly the inestimable blessings, which have so wisely and mercifully been provided for us in the moments of our extremest need; and the kind testimonies of affectionate and tried friends in the hour of suffering and deep distress, must awaken a sense of gratitude to our great Creator. for the benefit he has provided in our extremest need for thus even in our last moment affording us comfort & consolation—Surely if this is vanity it is not vexation of spirit—26 The debates still continue in the house with equal warmth, Mr Mercer made a speech which it was understood was to be very pathetic—It is said that there will be an unusual call for cambrie pocket handkerchiefs, and that the washerwomen of this place will derive the principal benefit resulting from his exertions—Sat up a short time in the evening but found myself excessively weak—There was a Ball in the evening at Mr Monro’s the Post Master Miss Buchanan went but Mr A would not go—Sent Genl Jackson an invitation to dinner but he declines all attention’s until his case is decided for which I admire him much—There is a delicacy and propriety in this man’s idea’s understood by very few, and far beyond the age of the Country in which he lives—27 Mrs Smith called to see me—I left my chamber for the first time—received several visitors and went down to dinner—Miss Buchanan dined at Mrs. Gales’s and returned home to dress for a party at Mrs. Cutts, where she went accompanied by Mr. Adams. Retired early being extremely weak and exhausted—28 Mrs. Smith came again to see me I was so ill that I again kept my bed all day—Miss Buchanan went to the Circus—Mr Adams passed the evening at home I am so out of the way of news I have nothing to write about—amusing myself with Miss Burney’s Traits of Nature—not comparable to her Sister Madame d’Arblais29 Arose and left my bed this morning from mere weariness, but was so low and ill it was scarcely possible to keep life in me—Dr Hunt told me of a duel fought this morning, between young Fenwick and who is going to Spain with Mr. Forsythe, and a young man from New Orleans a Clerk in Mr Lee’s Office, who wanted to go—Owing to some arrangement of the seconds, the Pistols fortunately missed and the quarrel was amicably adjusted—Passed the Evening at home30 At home all day and still continued very low but grew better towards evening—Mr Adams dined at Mr. Crawfords and passed the evening at Mrs Pleasanton’s—Miss Buchanan spent the day at Mrs. McKain’s who has been very sick—31 I have somehow or other made a mistake in the dates Finding myself much better I went with Miss Buchanan to Mrs. de Neuvilles where I met with a reception almost too flattering—passed a delightful evening and had some agreeable conversation with Mrs. Tomkins31 Read prayers and immediately after went to see Susan Clark, at Mr A’s request—The day was very raw and cold; I stopped to take Mrs. Smith but she was unwell and her husband accompanied me—We arrived after a two hours ride over a dreadful road, and found Susan and her baby quite well and Mr Clark too ill to leave his bed—Poor Susan appears totally unconscious of the trial awaiting her, and Mrs. French thinks the crisis so near it would be right to inform her of it—I returned home so ill as to be obliged to take to my bed again; the ride was at least twelve miles and as it was the first I had attempted it was too much for me—Feby. 13 I thank you my dear Sir for your Letter and can assure you that I am too much flattered by the interest you appear to take in my journal to leave it off as long as it can afford you to slightest amusement—With great Respect
				
					
				
				
			